FILED
                            NOT FOR PUBLICATION
                                                                           APR 25 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YUANFANG GU,                                     No. 13-72067

              Petitioner,                        Agency No. A045-901-702

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 13, 2016*
                            San Francisco, California

Before: THOMAS, Chief Judge and REINHARDT and CHRISTEN, Circuit
Judges.

      Yuanfang Gu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge's (“IJ”) decision denying her application for waiver of the

joint-filing requirement to remove the conditional basis of her lawful permanent



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
resident status, asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.                 §

1252. We review for substantial evidence the agency’s factual findings, Shrestha

v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010), and we deny the petition for

review.

        Considering the record as a whole, substantial evidence supports the

agency’s adverse credibility determination as to Gu’s waiver application. See

Oropeza-Wong v. Gonzales, 406 F.3d 1135, 1148 (9th Cir. 2005).

        Substantial evidence also supports the agency’s conclusion that she was not

entitled to asylum, withholding of removal or CAT relief. She did not suffer past

persecution, so she is not entitled to the presumption of future persecution. 8

C.F.R. § 1208.13(b)(1). The only testimony she offered as to future persecution

based on her I-Kuan Tao affiliations was that authorities visited her father and left

a summons for her. The authorities did not otherwise threaten her or her family in

any way. Other than one follow up visit, the record is devoid of any evidence that

the Chinese authorities have shown any interest or concern in Gu’s activities since

2008.

        Accordingly, the IJ’s determination that Gu did not establish a well-founded

fear or persecution is supported by substantial evidence. Moreover, because Gu


                                          2
failed to carry her burden for asylum, the record does not compel the conclusion

that Gu meets the more stringent standard for withholding of removal. See

Pedro–Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000). For the same reasons,

substantial evidence supported the agency’s decision to deny CAT relief because it

was not “more likely than not” that she would be tortured if removed. 8 C.F.R. §

1208.16(c)(2).



      PETITION FOR REVIEW DENIED.




                                         3